    Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 1 of 31 PageID #: 1



                                 INTHEUNITEDSTATESDISTRICTCOURT
                                                                                                   r         1ILED
                          FOR THE NORTHERN DISTRICT OF WEST VIRGINIA                                        SEP 1 9 2019
                                                                                                     ,  DSTRtCTCOURT4WND
                                                                                                      MART(NSBURG.WV 25401



Plaintift
                                                                       )Case No: 3:19—CV-
                                                                                                  i
Christina M. Vogt, PRO SE
                                                                           Honorable Groh/Trumble
v                                                                      )   Complaint



Defendant,
American Arbitration Association Inc.



                                             OVERVIEW OF COMPLAINT


On January 17, 2017, the American Arbitration Association (hereinafter AAA) opened case 01-17-0000-

0032 Vogt v Macy’s Inc. Vogt, the plaintiff’ (or claimant during arbitration proceedings) constructively

discharged herself after months of harassment and bullying as she ended up with an anxiety and mood

disorder. She filed for arbitration in January 2017. During that time, the arbitration did not go well, and

the plaintiff was repeatedly harassed and bullied again by the respondent in arbitration.




This plaintiff entered into arbitration with the AAA in 2016. She expected that she would have a

somewhat fair and equitable legal process. What occurred was criminal, extremely biased and unfair as

per her complaint. The plaintiff was not able to request information, and her discovery was thwarted.

Facing a summary judgment promised since day one, this in itself caused this plaintiff a great deal of




1
T he plaintiff in this case may also be referred to the claimant in the arbitration case. The respondent was Macys. The
   defendant is the American Arbitration Association.

                                                                                                                1 Page of 36
  Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 2 of 31 PageID #: 2



emotional distress. The plaintiff could not get the names of persons to depose, she could not get

meaningful answers to interrogatories, nor could she obtain the paperwork she needed to prove her

claims. Her personnel file came to her in pieces at different times indicating that her file had been

pilfered. In all, she was stonewalled from pursuing her case where her psychiatrist testified she had to

triple her medication due to the mistreatment she received.



Let’s backtrack. An arbitrator is a consultant, acting in a quasi-judicial capacity. He or she is generally a

lawyer/consultant being paid hourly. In all, he or she must remain impartial as per his or her contract

signed with the AAA. When an arbitrator has clearly violated his or her contract and committed judicial

and arbitral misconduct and violated the Federal Arbitration Act (FAA) (fully documented on several

occasions), by denying a plaintiff the ability to get the evidence she needed to pursue her case while

allowing the respondent to break its agreement with this plaintiff and uphold none of its promises in its

employment and arbitration literature, something is blatantly illegal.



In essence, the respondent in the arbitration case was guilty of fraud, concealment, evidence tampering,

witness tampering, perjury, obstruction and breach of contract and/or false advertising. The plaintiff in

no uncertain terms repeatedly told the AAA she was going to ask the arbitrator to recuse himself,

because he failed to address any of these issues or rectify any concerns about misconduct with the

respondent. In fact, this arbitrator aided the respondent in concealment and obstruction with the AAA’s

silence as a blessing.



From the FAA misconduct in Section 10 Vacation, Grounds; Rehearing can be defined as “(3) Where the

Arbitrators were guilty of misconduct in refusing to postpone the hearing, upon sufficient cause shown,



                                                                                                  2 Page of 36
  Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 3 of 31 PageID #: 3



or in refusing to hear evidence pertinent and material to the controversy; or of any other misbehavior

by which the rights of any party have been prejudiced. When the arbitrator refused to allow a claimant

(i.e., this plaintiff) to pursue discovery against the respondent, struck her corresponding cause of action

and then would not allow claim to be mentioned in the hearing (although the plaintiff indicated she

could bring testimony forward at the hearing), he was guilty of arbitrator misconduct as was AAA.



In essence, if AAA wants to enjoy the same arbitral immunity as an arbitrator, they must have to adhere

to the FAA as well. Otherwise, the courts have created a double-standard favoring corporations over

civil society including members of the legal profession.



Specifically, according to the FAA, when the arbitrator refused to allow a cause of action to be heard, he

was guilty of arbitrator misconduct. Moreover, when he displayed egregious bias in his decisions, and

his derogatory demeanor toward the plaintift he violated his contractual promise of fairness and

neutrality to this plaintiff and concurrently violated the FAA as well as WV codes of judicial conduct. This

was repeatedly pointed out to the AAA in very certain terms. There was no ambiguity. The AAA second

case management team refused to intervene and recuse their “biased” consultant although he had

violated his contract and “good faith” with the plaintiff.



Egregiously, the AAA never told the plaintiff not to address her concerns with the arbitrator. AAA never

told the plaintiff speaking with the arbitrator and confronting him about bias was disrespectful or

inappropriate. Consequently the plaintiff felt she had covered her bases as AAA had not objected to her

emails stating she would have to confront the arbitrator during the final call before the hearing. (The

plaintiff has emails to verify everything she has stated.) If they thought this would be rude or


                                                                                                 3 Page of 36
  Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 4 of 31 PageID #: 4



inappropriate, AAA should have told this plaintiff not to address this arbitrator (Appendix A)



After the call when the arbitrator dismissing himself voluntarily, the plaintiff was the wrongly accused

of confronting the arbitrator by questioning his impartiality, which can be done at the final call before

the hearing. If AAA had issues with the content of this phone call, they had an obligation to say so. (See

Appendix B.)



AAA was not on this final phone call to discuss the hearing for a major portion of the time. After the

letter the plaintiff received from AAA stating she had been rude and disrespectful, the plaintiff asked on

numerous occasions via email for examples, proof, documentation, quotes, etc., and none was ever

forthcoming.



Also, please note that this letter highlights that the plaintiff (claimant) had broken the rules once six

months prior to this letter whereas all other parties broke the rules and the law well after that, indicating

that this plaintiff was clearly singled out for punishment while everyone else was impugn. This

constitutes a one-way contract, which is illusory in nature.



The plaintiff was maliciously blamed. The AAA published their opinion (defamation). This unfair blaming

of the plaintiff occurred after her contract was broken, thus leaving the AAA no justifiable arbitral

immunity.



The plaintiff has suffered immensely as a result of her case being unfairly closed and putting the blame

on her unfairly and unjustifiably. The respondent has capitalized on AAA’s defamation in its Fourth


                                                                                                 4Page of 36
  Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 5 of 31 PageID #: 5



Circuit Court of Appeals case with this plaintiff. Prima facie, this does clearly bias the view and

preconceived notions of the plaintiff to the outside world perhaps especially the court system. It

certainly reduces the plaintiff’s credibility.



Clearly as per the FAA, the arbitrator was in violation. However, it is well noted that appealing to an

appeals court about misfeasance or malfeasance often falls on deaf ears. It is almost impossible to

undue an arbitral decision, and this plaintiff predicts even more so when a plaintiff lacks professional

representation. That is why the plaintiff did not want to attend a closed arbitration hearing with a biased

arbitrator (hourly paid contractor) guilty of not only arbitral misconduct, but judicial misconduct as well.

But then, the real question arises as to, “Why should she have to?”




The Fourth Circuit has recognized that “judicial review of an arbitration award is ‘among the narrowest

known to the law.” Richmond, Fredericksburg & Potomac R. Co. v. Transp. Commc’ns Int’l Union, 973

F.2d 276, 278 (4th Cir. 1992) (quoting Union Pac. R.R. Co. v. Sheehan, 439 U.S. 89, 91 (1978)). Indeed,

“[e]very presumption is in favor of the validity of the award.” Id. (quoting Burchell v. Marsh, 58 U.S. 344,

351 (1855)). Durham Sch. Servs., L.P. v. Gen. Drivers, No. 2:14-cv-1241-DCN, at *4.5 (D.S.C. Jul. 29, 2015).



Why would a pro se plaintiff wish to challenge a corporation in an appeals court especially when she

has been painted in a bad light? If we consider the case of Hum v. Macy’s, Incorporated, No. 17-3055

(7th Cir. 2018) where the arbitrator fell asleep in the hearing and woke up to hear his testimony, it seems

his challenging a case in an appeals court was not successful. This appeals court did not necessarily have

to review evidence, and refused to do so         —   their judgments were made prima facie where this plaintiff

suspects that the arbitrators and corporations paying them more often succeed. However, reading

between the lines, the arbitrator seemed very biased as he would not even allow Hum basic questions

                                                                                                    5 Page of 36
  Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 6 of 31 PageID #: 6



to the respondent in his case.




Without further discovery, it would be impossible to understand the business relationship between the

employers who file contracts to be administrated under the AAA and by the AAA. To what extent is the

AAA liable for the contract employers use under the AAA corporate umbrella and to what extent does

it lead to quid pro quo as perthe case against the National Arbitration Forum and the State of Minnesota?

State of Minnesota by its Attorney General, Lori Swanson, Plaintiff, v. National Arbitration Forum, Inc.,

National Arbitration Forum, L.L.C., and Dispute Management Services, L.L.d/b/a Forthright, Defendants.

Court File No. 27-CV-0918550.



The causes of action being brought against the AAA are defamation, intentional infliction of emotional

distress, malice and false advertising. The causes of action occurred outside of the arbitration

agreement being in place. Additionally, when AAA broke the contract unnecessarily, they also

committed breach of contract, although it is questionable when the contract was breached due to all

the misconduct by the AAA itself, in concert with the arbitrator and respondent.




One of the major tenets of this case it that defamation, intentional infliction of emotional distress and

malice occurred before the contract was initiated or after the contract was null and void. This plaintiff

contends that when there is no contract in place, there is no immunity, which is also other covered

under the Arbitral Immunity section in this pleading. Moreover, the breach of contract is covered in that

this plaintiff avers that this contract was violated by all parties but the dismissal was punitive and

arbitrary violating several aspects of a valid contract.




                                                                                              6 Page of 36
  Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 7 of 31 PageID #: 7



Finally,   SO   this court understands the severity of how badly the arbitration process has been, in a new

report by the American Association for Justice, they state your chances of being struck by lightning are

better than winning in arbitration. In this report, the questionable business pr
                                                                              2  actices of the AAA are

mentioned several times. Although this plaintiff was not forced into arbitration, she was duped into it

via False Advertising.




                                                    JURISDICTION


           This court has jurisdiction as the case is worth more than $75.000. Similar cases have settled for

much more.

           Nothing Ifl the subject matter deters this case from being heard in the United States District

Court for the Northern District of West Virginia.

           There exists diversity in this case as AAA is a citizen of New York, and the plaintiff is a citizen of




2
T his report was released this month. For a full copy see http://faceSoff0rcedartratbo com/reP/
    utm_sOurceormz&
                             utm_me
    mtermPA%F
    O
    2               202019%   0  209%
“Forced arbitration IS a rigged system designed by corporations in which injured workers and consumers have no
meaningful chance of finding justice. Forced arbitration requires Americans to “agree” to surrender fundamental
constitutional rights often without ever realizing they’ve done so. When corporations harm workers and consumers
                       —




by cheating, stealing, or even breaking the law, cases that should be heard by a judge or jury are instead funneled
into a secret system controlled by the wrongdoers in which there is no right to go to court, no right to a jury, no right
to a written record, no right to discovery, no transparency, no legal precedents to follow, no opportunity for group
actions when it would be too difficult or costly to file a claim alone, no guarantee of an adjudicator with legal
expertise, and no eaningfut judicial review. Without such checks and balances, the deck is stacked heavily against
workers, patients, and consumers, and systemic misconduct is allowed to continue in secret.

Forced arbitration’s proponents counter that the process is faster, fairer, and better for workers and consumers than
going to court. However, this comprehensive analysis of the selfrepOrted data provided by the arbitration
organizations makes clear that forced arbitration IS not an alternative judicial process, but instead eliminates claims,
immunizes corporations, and allows abuse, discrimination, fraud, and essentially all other corporate wrongdoing to
go unchecked. Americans are more likely to be struck by lightning than they are to win a monetary award in forced
arbitration.”


                                                                                                             7Page of 36
  Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 8 of 31 PageID #: 8



West Virginia.

       Moreover, the statute of limitations is preserved in this case by allowing ten more days to the

statute of limitations as per the voluntary dismissal of case 3;19 CV-130. More importantly this statute

is preserved by the date of discovery which began in November of 2018 when the plaintiff began to

seek legal counsel. Other claims were discovered just recently in March of 2018 and July of 2018.



                                            CAUSES OF ACTION


                                    Cause of Action One: Defamation


To prove prima facie defamation, a plaintiff must show four things: 1) a false statement purporting to

be fact; 2) publication or communication of that statement to a third person; 3) fault amounting to at

least negligence; and 4) damages, or some harm caused to the person or entity who is the subject of

the statement.




In this case, the AAA knew that making a statement against her would be used in any further court cases,

thus making it more difficult for her to prevail. It was unnecessary to publish this to the respondent

because it awards them unfair advantage in the court system. Even if this is opinion which damaged the

plaintift this is defamation. No doubt that the plaintiff was harmed by this claim of being rude and

disrespectful to the arbitrator. It was intentional to blame the plaintiff and put her in a bad light

considering the following:



CASE MANAGEMENT TEAM 2 AND AAA EMPLOYEES:

1. Offered legal advice (faulty) to the claimant (plaintiff);

2. Did not recuse a biased arbitrator guilty of arbitrator misconduct;


                                                                                             8 Page of 36
   Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 9 of 31 PageID #: 9



3. Administratively dismissed this case because they were “frustrated” the claimant wanted the same

consideration as the other parties;

4. Defamed and intentionally maligned the claimant causing her more undue emotional distress;

5. Allowed the respondent to break the rules and the law;

6. Allowed the arbitrator to commit judicial and arbitral misconduct;

7. Did not properly monitor the last call with the respondent, the arbitrator and the claimant;

8. Never informed the claimant she was breaking the rules when she spoke to the Assistant to the

President until after the fact;

9. Non-performed on a contract with the claimant;

10. Refused to supply a rationale to the claimant for breach of contract or any other decision they made

in a vacuum; in other words, these non-lawyer case managers could make legal decisions for the

claimant (acting as her own lawyer) without explaining who made a decision or what the rationale or

legal basis was for the decision; this defies any standard sort of legal process   —   including for lawyers or

judges who must provide legal arguments for their decisions;

11. Did not allow the claimant to review the arbitrator’s previous arbitration case decisions although

the rules were modified to be able to do so;

12. Allowed the arbitrator and the respondent and themselves to breach their contracts and “good faith”

with the plaintiff;

 13. Had their counsel misrepresent the claimant as “rude and disrespectful” which are opinionated and

invalid claims. She made the case managers “frustrated” because she wanted to desperately recuse a

 biased arbitrator;



ARBITRATOR:


                                                                                                    9 Page of 36
 Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 10 of 31 PageID #: 10



1. Kept the claimant from gathering necessary information in her case, and then refused to let her bring

it forward at the hearing      —   (arbitral misconduct);

2. Struck a cause of action for which the arbitrator would not let the claimant gather information

(arbitral misconduct);

3. Was rude and disrespectful including raging at the claimant (judicial misconduct);

4. Allowed Macy’s to defy orders without any punitive actions or reprimands (bias);

5. Did almost exclusively what the respondent wanted                 —   the respondent would state what should

happen next and the arbitrator would do that in almost all cases              —   (bias);

6., Held a phone call without AAA on the phone and demanded we continue despite the claimant’s

objections    —   said he does this all the time (broke the rules);

8. Likely unfairly complained to the AAA when he recused himself so as to retaliate against the claimant

(judicial misconduct);

10. Violated his contract with all parties by committing bias and violating “good faith” provisions

RESPONDENT:

1. Ignored the arbitrators’ orders and requests;

2. Lied to the claimant and the arbitrator on several occasions;

4. Induced a witnesses to lie, induced others to falsify affidavits, and conceal information;

6. Would not give the claimant information on a timely basis, if at all, as per the Macy’s Plan Document;

(See Appendix E)
              ;
              3

7. Refused to identify key personnel to whom the claimant described in enough detail to identify;




1t
3    is unknown whether this is a contract or simply an advertising document as per Macy’s employment handbook
      disclaimer. This needs discovery to determine. Also, if this is used in AAA, to what extent does this constitute an
      illusory contract where Macy’s did not follow this document as promised but took liberty with it on several
      occasions during discovery. See pages
                                                                                                               10 Page of 36
Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 11 of 31 PageID #: 11



8. Would not allow the claimant to contact the respondent’s personnel for deposition or affidavit unless

they went through the respondent where respondent refused to respond to requests for over one year

and then partially complied;

9. Was allowed to tell the claimant what she would and would not do regardless of the respondent’s

Plan Document or AAA rules with arbitrator buy-in;

10. Broke confidentiality by telling the arbitrator that the claimant had filed a motion for recusal but the

respondent wanted to keep him thus putting the claimant in a very weak position;

11. Would at times email the claimant with no other purpose but to seemingly harass her knowing full

well she was already suffering from mental health issues;

12. Knowingly breached the plaintiff’s confidentiality in the final call with the arbitrator;



PRO SE PLAINTIFF (CLAIMANT IN THE ARBITRATION CASE):

1. Spoke to the Assistant to the President on one occasion for about 20 minutes      —   no one ever told the

claimant that what she was doing was wrong until after the fact; at that time, the claimant did not

believe her case management team until she spoke to the VP of their unit and understood she was not

to go outside their unit for help   —   at any time no matter the circumstances; (uninformed by AAA’s upper

management);

2. Was given the wrong name of a person higher up in the Pro Se Organization, so the wrong person

was copied on complaints until that person emailed and said she was not the right person to email               —




she gave the claimant the correct name and the claimant corrected her email list (not her fault);

3. Repeatedly told her team she was extremely fearful about this arbitrator as he was incredibly biased

and guilty of judicial and arbitral misconduct (not wrong);

4. Told this case management team she did not want to go to arbitration with this arbitrator regardless,
                                                                                                —




                                                                                                    11 Page of 36
Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 12 of 31 PageID #: 12



she was forced into this arbitration   —   the claimant then told the team she would ask his recusal at this

phone conversation —they did not object to her saying this to him along with the fact that this claimant

had told them she benignly reported him to the PA State Bar (nothing wrong here           —   claimant had this

right);

6. Remained the only person to follow the rules except for the contact outside her case management

team; however as stated, she did this unintentionally as the AAA senior management spoke to this

plaintiff for 20 minutes, If this was wrong, AAA had an obligation to say so. She also contacted who she

was told was the senior VP of the plaintiffs team although the she was given the wrong information

and email by AAA personnel in Boston;

7. Was the only person on the phone call to question why the respondent, the arbitrator and the she

should be talking without AAA on the call; (not wrong);

8. Asked the arbitrator to recuse himself as indicated after he refused for a third time to let information

come forward at the hearing, and he declined. She asked the arbitrator if he had considered recusal.

The plaintiff did not break the rules by disrespecting the arbitrator, yelling, screaming, name-calling or

inaccurately criticizing the arbitrator. She did say he seemed “biased” and gave numerous reasons and

examples to highlight that he was extremely biased. According to AAA rules, this was OK to do and the

AAA team never told the plaintiff to mention this during the call. (See Appendix D);

9. Told the AAA representative on the call that she told the arbitrator what she would tell him and asked

the AAA person to listen to her complaints       —   the arbitrator left the call within about one minute, and

the claimant spoke directly to the case manager. She had no time to be rude or disrespectful to the

arbitrator; moreover she did not break the rules intentionally as other parties did;

10. After five days when the arbitrator recused himself, the claimant was blamed for the case being

administratively closed. This was published to the respondent, who has used it against the claimant in


                                                                                                    12 Page of 36
Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 13 of 31 PageID #: 13



court proceedings. This has caused this plaintiff serious emotional distress as she was already suffering

from Major Depression due to this horrible abuse at Macy’s coupled with the horrible abuse suffered

during arbitration;



            A statement may be described as defamatory “if it tends so to harm the reputation of
            another as to lower him in the estimation of the community orto deter third persons from
            associating or dealing with him.” Restatement (Second) of Torts § 559 (1977); see also syl.
            pt. 1, Sprouse v. Clay Communications, Inc., 158 W. Va. 427, 211 S.E.2d 674 (1975), cert.
            denied, 423 U.S. 882, 96 S.Ct. 145, 46 L.Ed.2d 107, reh. denied, 423 u.s. 991, 96 S.Ct. 406,
            46 L.Ed.2d 311 (statements are defamatory if they tend to “reflect shame, contumely, and
            disgrace upon [the plaintiffj”). Direct defamatory statements are not an absolute
            prerequisite to recovery, howevei because defamation may also be accomplished through
            inference, implication, innuendo or insinuation. See State v. AIer 39 W. Va. 549, 20 S.E. 585
            (1894); Johnson v. Brown, 13 W. Va. 71 (1878); see also Neal v. Huntington Pub. Co., 159 W.
            Va. 556, 223 S.E.2d 792, 796 (1976). In determining whether a particular defendant is liable
            to a private individual for defamation, in the absence of a privileged communication, the
            standard is one of negligence, and the conduct of the defendant is to be measured against
            what a reasonably prudent person would have done under the same or similar
            circumstances. See Havaluncj7, Inc. v. Mazza, supra; see also Restatement (Second) of Torts
            § 283 (1977). Crump v. Beckley Newspapers, Inc., 173 W. Va. 699, 706 (W. Va. 1984).


In conclusion it is not difficult to infer that this statement made by AAA after the plaintiff’s case was

closed, was defamatory and had enormous potential to harm her in future legal proceedings. A prudent

person would not have singled out the plaintiff unfairly, but offered a more professional and balanced

representation of the facts.



The plaintiff argues that her contract with the AAA was null breached numerous times before the

defamation occurred. It was damaging to the plaintiff as this statement was used against her appeal in

the Fourth Circuit when all the plaintiff did was to hold an arbitrator who broke the law to legal

standards as prescribed by the law. The AAA was forewarned of this conversation, and they never told

the plaintiff not to speak with the arbitrator about her concerns.



                                                                                              13 Page of 36
 Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 14 of 31 PageID #: 14



This renders their claims of disrespectful and rude even more egregious in that the plaintiff was

defamed for doing what was within her legal rights. AAA has been, to date, unable to offer any evidence

to support this claim or “rude” and “disrespectful” although it was solicited by the claimant on several

occasions.



The plaintiff is also aware that she did not raise her voice, did not name-call, yell or any other sort of

banned behavior. However; being a woman who asserted herself, she may have been more harshly

judged than if she were a man as this is commonplace when women assert themselves.
                                                                       4




                 Cause of Action Two: Intentional Infliction of Emotional Distress (lIED)


As stated, the second arbitrator did not allow the plaintiff to pursue any further discovery. He struck her

from being able to use her last remaining interrogatories under Macy’s contract as well as retrieve any

outstanding information. Also, he struck all of the plaintiff’s Motions to Compel any new or past

evidence. AAA stood by and did nothing although the plaintiff made it clear to her AAA case managers

and AAA senior management that this was damaging to her case success. This violated Macy’s Plan
                                                                                           5

document which was filed for use in the AAA proceedings.



The claimant actually documented the arbitrator’s biased decisions in a chart, emails, and letters to the

AAA and the respondent as well as other pertinent documents highlighting that the claimant felt she

was being treated unfairly. The information presented was objective and unambigious.



  The literature is rife with articles about gender bias in business communication. “One study from Carnegie Mellon
and Harvard gave participants descriptions of men and women with equivalent qualifications who had applied for a
fictitious job. When told that some candidates had tried to negotiate for a higher salary, the study participants
                                                                                                               —




whether men or women found fault at twice the rate with the women who negotiated than with the men who
                         —




negotiated.” Retrieved from https://www. nyti mes. com/2010/03/07/jobs/O7preoccu pations. html
Supra Note
5
                                                                                                         14 Page of 36
 Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 15 of 31 PageID #: 15




After this case was administratively dismissed, another lawyer, Susan Thompson, subsequently told the

claimant/plaintiff she could not believe, “the bias she suffered.” Four other lawyers agreed with this

statement of bias. It was documented unambiguously to AAA.



While the case management team could have given other reasons for dismissing this case, they

intentionally and maliciously targeted this pro se plaintiff   —   they did not ever sanction this arbitrator,

the respondent or themselves for breaking the rules and breaking the law; they intentionally and

unjustly and penalized the one person who had been the most compliant in this arbitration procedure.

The double-standards in this decision are unconscionable because it points to arbitrariness of AAA’s

contract dismissal.



Now, the plaintiff is a senior citizen who is diagnosed with Major Depression        —   and it is severe Major

Depression resulting from her original case with the respondent where her diagnosis has worsened over

time as per a deposition from her psychiatrist. She has not gone to see the doctor a couple of times;

she has been on medication and in treatment for more than three years.



This plaintiff is certainly not malingering as she is health conscious. The plaintiff now takes medication

with a side effect of breast cancer and at her age, that is disconcerting. However, she must take it or

face inability to function. The plaintiff could apply for disability, but she enjoys her teaching and her

activism as it helps her cope with her depression.



Unfortunately, many courts do not understand how to compensate for or exactly what mental illness



                                                                                                    15 Page of 36
Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 16 of 31 PageID #: 16



implies. It does not mean the plaintiff is mentally deficient (although memory can be an issue from

time to time), but there are other extenuating circumstances which make one’s life much more difficult.

We often see persons in the media with mental illness performing great works, and people in everyday

life doing their daily tasks.



Claiming that she may have simply seen a doctor a few times is unduly derogatory and abusive. So any

attacks on the plaintiff’s mental health should be struck, and her complaints should be taken very

seriously. It took her over one month to deal with her case being unfairly and maliciously

administratively closed in that she could not even deal with seeking counsel. When a person is already

challenged with anxiety and depression, another blow strikes deeper than it would for a normal person.



AAA closed this case administratively in retaliation of the arbitrator recusing himself and AAA did it to

intentionally harm this plaintiff knowing full well she was suffering from Major Depression and anxiety,

which was extremely likely to worsen this plaintiff’s condition. The plaintiff exhibited many of the

systems of post traumatic stress disorder as stated under oath by her psychiatrist. When the AAA laid

this case closure on her unnecessarily and unprofessionally, the plaintiff was emotionally and

psychologically damaged even further.



The AAA committed this egregious defamatory act with full knowledge that the plaintiff was not

represented by counsel and represented the weakest link—otherwise, it would have been closed stating

something to the effect that, “Due to all parties’ errors, this case cannot be administrated further by us.”

However, given the numerous cases citing quid pro quo between relationships between arbitration

agencies, arbitrators and corporations, this followed the well-documented pattern of abuse targeted at



                                                                                                 16 Page of 36
    Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 17 of 31 PageID #: 17



the unrepresented claimant.



As a note, the first case management team recused the first arbitrator of its own volition. They do not

interact with the second team to the best of this plaintiff’s knowledge. Therefore, when the second

team said they were “frustrated” because they already recused an arbitrator, they were not

representing the truth. This statement alone indicated that the plaintiff was punished for standing up

for herself in this arbitration case.




Case managers should be equipped to recuse a bad arbitrator and doing so would make arbitration a

better alternative than it is currently. Moreover because the AAA and organizations like them have been

able to hide behind “total arbitral immunity;” they believe they are immune to any misdeed or infraction;

they can do what they want when they want; this is wrong! It was the plaintiff’s legal right to ask for

this biased arbitrator’s recusal. The Supreme Court upheld recusal for bias in Caperton v. A.T. Massey

Coal Co., 556 U.S. 868 (2009)).6




Absolutely this would cause a seriously impaired claimant more emotional distress; this was done

intentionally to scapegoat the plaintiff by the AAA to thwart further legal proceedings. Thus the cause

of Intentional Infliction of Emotional Distress (“tort of outrage”) must stay.




                                         Cause of Action Three: Malice




6  was found that there is an obligation to recuse a biased judge under bias and lack of partiality. Caperton had a
judge recused who had a conflict of interest in his case. Moreover, while there is immunity in the choice of an
arbitrator nothing says that if the AAA fails to recuse a biased and unethical arbitrator, they are immune.
                                                                                                          17 Page of 36
Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 18 of 31 PageID #: 18



Considering all that had occurred in this case, the actions of the AAA clearly refusing to administer the

case and blaming the plaintiff represents malice. This plaintiff was singled and and unfairly blamed

because she exercised her rights and refused to go to arbitration with an arbitrator who was in violation

of his contract with the AAA and also in violation of the FAA. Blaming her because a “team” of

questionable professionals was “frustrated” shows clear, direct and intentional malice aimed directly at

the plaintiff.



                 In civil malicious prosecution actions, the issues of malice and probable cause become
                 questions of law for the court where there is no conflict of evidence or where there is
                 only one inference to be drawn by reasonable minds. Truman, Id. 146 W. Va. at 723-24,
                 123 S.E.2d at 70. Morton v. Chesapeake and Ohio Ry. Co., 184 W. Va. 64, 67 (W. Va. 1990).



Given all the previous arguments, it would easy to infer that this plaintiff was intentionally and

maliciously harmed by AAA’s actions throughout the case and then after the contract was void due to

breach-failure.


                          Cause of Action Four: Consumer Fraud     —   False Advertising



“Consumer fraud is commonly defined as deceptive business practices that cause consumers to suffer

financial or other losses. The victims believe they are participating in a legal and valid business

transaction when they are actually being defrauded.”
                                         7




As the plaintiff is a consumer with ascertainable loss, she is entitled to equitable relief Federal Uniform

Deceptive Trade Practices Act (UDTPA) which declares that ‘any other conduct which similarly creates




Definition of consumer fraud retrieved from https://www.winston.com/en/Iegai-glossary/consu mer-fraud. html
7
                                                                                                    18 Page of 36
    Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 19 of 31 PageID #: 19



a likelihood of confusion or of 5
                                j
                                n derstafl ng” is actionable under the Uniform 8
                                                                               Act. The MN State

Attorney General’s case against the National Arbitration Forum, State Attorney General relied upon the

                          UDPTA. The State Attorney General succeeded in her claim using the statutes
MN state’s version of the 9

of fraud.




The plaintiff also cites the WV UDTPA statute. West Virginia’s §4
                                                               4  6A-6-10 also protects the consumer

from “Unlawful acts or practices and states that, “Unfair methods of competition and unfair or deceptive

acts or practices in the conduct of any trade or commerce are hereby declared unlawful,”° and defines

consumer protections according to these guidelines.




The cause of action for consumer fraud encompassing false dverti5ing was initiated at the time when

the plaintiff chose arbitration when reading AAA’s advertisement literature. Because the plaintiff had a

choice when choosing a system for employment complaints, she chose arbitration based upon Macy’s

program for arbitration and the American Arbitration Association’s advertising literature. This AAA

literature falsely advertises neutral arbitrators, and while aware the arbitrator was not neutral, AAA




8  Comm’rS On Unif. State Laws, Handbook Of The National Conference Of Commissioners On Uniform State
Laws And proceedings Of The Annual Conference Meeting In Its eventythird Yea 253 (1964). Also, This
important 1  provision like the general terms of §5 of the Federal Trade Commission Act, constitutes legislative
recognition that the determination of what is actionable deceptive conduct should ultimately depend upon
“the gradual process of judicial inclusion and exclusion.”
  UDTPAS have lower standards of proof, and they eliminate the intent to deceive requirement. See Hangman
Ridge Training Stables v. Safeco Title Ins., 105 Wash.2d 778 (1986). They also do not necessarilY require proof of
reliance. Moreover, the representation does not have to be literally false; all that has to be shown is that the
representation was likely to deceive, or even that it just has the capacity or tendency to deceive. Id. UDTPAS expand
liability to include unfair conduct. An award of multiple damages 5 usually predicated upon a showing that the
defendant’s unfair or deceptive conduct was willful or knowing. Such awards of multiple or punitive damages are for
the purpose of prompting settlement in particular cases, encouraging injured parties to file suit, and deterring business
fraud. See Kenai Chrysler Center v. DenisOfl, 167 P. 3d 1240, 1260 (Alaska 2007).
                    §46A-6-10 Retrieved from https://WWw. lawserVer.c0m/h/5tatewe5t
    West Virginia’s 4
virginia/wv/co /west_ui 4   rginia_code_466
                            O

                                                                                                               Page of 36
 Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 20 of 31 PageID #: 20



refused to recuse and tried to force the plaintiff into a closed hearing with a very biased arbitrator

although they state in their AAA Employment Rules, they are obliged to do so. (See Appendix C.)



Using the rationale of the False Advertising occurring outside the arbitral process” the plaintiff

contends that she should have the same rights to bring forward the False Advertising because she is not

challenging the material facts of arbitral immunity. The plaintiff is arguing that she was duped into

entering an agreement that she never would have entered into had she known what would happen.



Further. plaintiff avers that False Advertising is not an arbitral function. The plaintiff was duped into

choosing arbitration when her employer offered her the choice of arbitration or the court system. Not

knowing much about arbitration, she read the Macy’s document and AAA literature, and felt that

arbitration would be acceptable as she did not anticipate anything going awry during her employment.



It is a well-known fact that burdens of a lawsuit declare that each party has a right to discovery when          —




an arbitrator denies discovery to one party and then strikes her claim for lack of evidence, he or she has

denied one party due process. When the AAA advertises its due process protocol and employment




   DOUGLAS HOPPER V. AMERICAN ARBITRATION ASSN., No. 16-55573 (9th Cir. 2017). Arbitral immunity extends to
claims that arise out of a decisional act and exists to “protect the decision-maker from undue influence and protect
the decision-making process from reprisals by dissatisfied litigants.” Sacks v. Dietrich, 663 F.3d 1065, 1069 (9th Cir.
2011) (citation omitted). But Hopper’s false advertising claim is predicated on AAA’s descriptions of its arbitrators
disseminated through its website and direct mail. Commercial advertisement, designed to sway individuals to choose
AAA over its competitors—as Hopper alleges occurred here—is distinct and distant from the decisional act of an
arbitrator. Therefore, adjudication of claims, like false advertising, that arise before a formal arbitration relationship
between parties to arbitration, arbitrators, and arbitration companies like AAA will not lead to “undue influence” over
the arbitration process, nor will it expose arbitrators’ decisions to “reprisals by dissatisfied litigants.” The AAA could
ensure non-biased arbitrators through better training of its personnel. They could also put a lawyer in every case
management team to further ensure due process. This case is not cited directly as it is an unpublished case in the Ninth
Circuit Court of Appeals. The plaintiff is merely using this argument as rationale for her claim, not particularly citing
this case.

                                                                                                             20 Page of 36
 Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 21 of 31 PageID #: 21



handbook and has no intention of being held accountable to them, it constitutes consumer fraud and

false advertising. It is simply meaningless paper with promises that never have to be fulfilled. And sadly,

this is the false advertising paperwork that was used to dupe this claimant into arbitration.




Another way to sue the AAA for misconduct including fraud, is under the FAA. In the Fourth Circuit

Court of Appeals case, Gryder v. HCL Am. Inc., Civil Action No. 1:17-cv-1258, at *6 (E.D. Va. Aug. 30,

2018), it stated the following:




        Plaintiff’s assertions against Defendant would be more appropriately challenged under the
        Federal Arbitration Act (9 U.S.C. § 10). While the Plaintiff references the Federal Arbitration Act
        in his complaint, he fails to assert a claim under the Act or list facts supporting a plausible
        cause of action under the Act. Plaintiff failed to plead facts sufficient to state a prima facie
        claim of breach of contract, fraud, or collusion against the AAA in his complaint. Because this
        Court finds that the AAA is protected by arbitrator immunity, the Plaintiff’s complaint fails to
        state a plausible claim for relief and the AAA must be dismissed as a Defendant in the instant
        case.



This plaintiff contends that AAA was party to the violation of FAA rules, a governing principle for which

they are beholden. In order to exist as an arbitration organization, the American Arbitration Association

must follow these mandates, not become a party to violating them. However, by refusing to hold an

arbitrator accountable after several unambiguous complaints citing bias, obstruction and other

breaches of judicial codes of conduct, they were compelled to administratively discharge this sub

contracting arbitrator as per their advertising literature under Appendix C.’
                                                                          2




12
    “The purpose of the Federal Arbitration Act, 9 U.S.C. § 2, is for courts to treat arbitration agreements like any other
contract. The Act does not favor or elevate arbitration agreements to a level of importance above all other contracts;
it simply ensures that private agreements to arbitrate are enforced according to their terms.” Syllabus Point 7, Brown
v. Genesis Healthcare Corp.,228 W.Va. 646, 724 S.E.2d 250 (2011). Don Ryan Builders, Inc. v. Nelson, 737 S.E.2d 550,
551 (W. Va. 2012)

                                                                                                              21 Page of 36
 Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 22 of 31 PageID #: 22




Forcing a plaintiff to go to a closed hearing with a contractor who has broken the law on behalf of the

respondent is unconscionabie and constitutes fraud. “The FAA provides that a Cou may set aside an

arbitration award “procured by corruption, fraud, or undue meanS” or for “evident partiality in the

arbitrators.” 9 U.S.C. § 10(a).




The FAA also contains another clause which speaks to non*performae on a contract or breaching a

contract. Secondly under the FAA Section          io number (4) Where the arbitrators exceeded their powers,
or so imperfectly executed them that a mutual, final, and definite award upon the subject mafler

submitted was not made. This reflects this plaintiff’s case. Her case was so horribly executed that she

could not go to a hearing with a man of whom she was terrified. But then given his misconduct, why

should she have to go to a closed hearing with an hourly paid contractor who broke his contract with

AAA, and his promise of neutrality to the pl
                                          3  aintiff?’




13 Although this case cited is another state, this plaintiff is borrowing the argument as it duly applies to her case. If
an arbitrator is not immune, neither is the AAA. Based on this analysis, the court concluded that, while a judge is
immune from liability for failing to render a decision (see BaaG supra, 140 CaLAPP.3d at p. 983, discussing Watt V.
ArnOt (1907) 7 Cal.App. 221 (94 P. 86j), an arbitrator should not be immune for failing to issue an award (see BaaG
supra, 140 Cal.APp.3d at pp. 983-986). As the court put it, “arbitration is contractual in nature and (thej breach of an
arbitration contract will result in a cause of action to the damaged party.” (Id. at p. 985.) indeed, the court went so
far as to suggest that corruption on the part of an arbitrator might give rise to liability for breach of the covenant of
good faith and fair dealing inherent in the contract between the arbitrator and the parties. (Ibid.). According to the
court, “(wjhile we must protect an arbitrator acting in a quasi-judicial capacity, we must also uphold the contractual
obligations of an arbitrator to the parties involved.” (Ibid., italics omitted.)
Finally, the court in Boar reasoned that, because the arbitrator was not immune from suit, the AAA did not derive
any immunity from him. ( Baa supra, 140 Cal.ApP.3d at p. 986.) In addition, the court stated that the liability of the
AAA was justifiable because it was based on the association’s improper administration of the arbitration
proceedings, as opposed to the AAA’s peOrmance of a discretionary act or its involvement in the decision-making
process, for example, in deciding whether the arbitrator had a conflict of interest or should be disqualified. (Id. at
pp. 986-987.) StasZ v. Schwab, 121 Cal. App. 4th 420, 435-36 (Cal. Ct. App. 2004)

                                                                                                               3
                                                                                                               22 Pa6
                                                                                                                    geOf
Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 23 of 31 PageID #: 23



Another aspect of fraud not mentioned was Macys Plan Document’
                                                     4 which stated that they could

amend the document to apply the law. This creates issue of an illusory agreement. Moreover when the

AAA was able to arbitrarily determine when to break a contract, not at the first breach, then it is also

illusory.




        Most federal courts that have considered this issue have held that if a party retains the
        unilateral, unrestricted right to terminate the arbitration agreement, it is illusory and
        unenforceable, especially where there is no obligation to receive consent from, or even notify,
        the other parties to the contract. See Douglas v. Johnson Real Estate Investors, LL 470
        Fed.Appx. 823, 825 (11th Cir.2012). (“Because the employee handbook allowed Johnson to
        unilaterally modify the arbitration procedures without notifying Douglas, the agreement to
        arbitrate was illusory and invalid.”); Morrison v. Amway Corp.,517 F.3d 248, 257—58 (5th
        Cir.2008) (finding arbitration agreement illusory and unenforceable where defendant held
        unilateral authority to amend or eliminate the arbitration program); Dumais v. Am. Gof
        Corp.,299 F.3d 1216, 1219 (10th Cir.2002) (“We join other circuits in holding that an arbitration
        agreement allowing one party the unfettered right to alter the arbitration agreement’s
        existence or its scope is illusory.”); Penn v. Ryans Family Steak Houses, Inc.,269 F.3d 753, 759—
        61 (7th Cir.2001) (denying motion to compel arbitration where agreement was illusory because
        one party had “sole, unilateral discretion to modify or amend”); Floss v. Ryan’s Family Steak
        Houses, Inc.,211 F.3d 306, 315—316 (6th Cir.2000) (arbitration agreement was “fatally
        indefinite” and illusory because employer “reserved the right to alter applicable rules and
        procedures without any obligation to notify, much less receive consent from,” other
        parties); Hooters of Am., Inc. v. Phillips,173 F.3d 933, 939 (4th Cir.1999) (holding that
        employer’s ability to modify rules “in whole or in part” without notice to employee renders
        arbitration agreement illusory); Grosvenor v. Qwest Corp.,854 F.Supp.2d 1021,
        1034 (D.Colo.2012) (“Because Uwest reserved an unfettered ability to modify the existence,
        terms and scope of the arbitration clause, it is illusory and unenforceable.”); Harris v.
        Blockbuste, lnc.,622 F.Supp.2d 396, 398—99 (N.D.Tex.2009) (arbitration clause in Internet video
        purchase agreement illusory because defendant reserved the right to alter the terms of the
        agreement at any time by giving notice to the consumer); Snow v. BE & K Constr Co.,126
        F.Supp.2d 5, 14—15 (D.Me.2001) (holding arbitration agreement illusory and unenforceable
        because employer “reserve[d] the right to modify or discontinue [the arbitration] program at
        any time”); Trumbull v. Century Mktg. Corp.,12 F.Supp.2d 683, 686 (N.D.Ohio 1998) (finding no
        binding arbitration agreement where “the plaintiff would be bound by all the terms of the
        handbook while defendant could simply revoke any term (including the arbitration clause)
        whenever it desired. Without mutuality of obligation, a contract cannot be enforced.”). In re
        Zappos.com, Inc., Customer Data Sec. Beach Litig., 893 F. Supp. 2d 1058, 1065-66 (D. Nev.
        2012).



See Appendix E, pages 8, 10, 11, 12, 15, 18,
4
‘

                                                                                              23 Page of 36
 Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 24 of 31 PageID #: 24




In this case, it was clear that while the plaintiff had to strictly adhere to the rules, laws and contract     —




nobody else was compelled to do the same rendering the contract with AAA void.




In Olson v. National Security Dealers, all actions which are “integrally related to arbitration” are immune.”

It is here that the courts have consistently failed. They have not often scrutinized cases for actions which

constitute arbitral functions and those which do not. False advertising and consumer fraud are not an

integral part of arbitration as are the other causes of action in this suit. Civil libaility occurred the

moment this plaintiff read the all AAA and Macy’s corresponding arbitration literature and was duped

into arbitration.

                                 Cause of Action Five: Breach of Contract




Fundamental breaches of contract end up in court. A material breach-failure to perform one’s duties as

set in the contract is considered serious, and allows the injured business or individual to seek damages

in court. When AAA refused to uphold its promise of a neutral arbitrator and neutral case managers, it

refused to do its part.




When AAA knowingly allowed an arbitrator and respondent to break their contract with the AAA and the plaintiff

by rule and law-breaking, it prevented this plaintiff from prevailing in her case. To be legally significant, a

breach has to be considered serious, or “material.” In this case, a case with merit could not get to a

hearing because of AAA’s illegal and fraudulent business practices.




That constitutes a serious breach. When the arbitrator materially breached his contract of faintness and


                                                                                                   24 Page of 36
 Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 25 of 31 PageID #: 25



neutrality, the plaintiff considered the contract to be terminated.




AAA contracts have often been considered one-way, because AAA cannot be held accountable to their

improper actions or blunders, yet this plaintiff could be.


Nonetheless, mutuality does require that each party exchange a “binding obligation,” not simply an
“illusory promise” that “appears to be a promise, but does not actually bind or obligate the promisor
                                                          ...



to anything.” Hill v. Peoplesoft USA, Inc., 412 F.3d 540, 543 (4th Cir. 2005) (quoting Cheek v. United
Healthcare of Mid-Ati., Inc., 835 A.2d 656, 662 (Md. 2003)). “Where a party reserves the right to ‘alter,
amend, modify or revoke’ an arbitration agreement, the promise to arbitrate is illusory and the
arbitration agreement is unenforceable for lack of consideration.” Caire, 982 F. Supp. 2d at 593-94
(quoting Cheek, 835 A.2d at 662, 669). “Because an illusory promise is not binding on the promisor, an
illusory promise cannot constitute consideration.” Hill, 412 F.3d at 543. Owen v. Cbre, Inc., Case No.:
PWG-16-773, at *7 (D. Md. Dec. 2, 2016).
An arbitration agreement only “is enforceable if it is a valid contract.” Caire v. Conifer Value Based Care,
LLC, 982 F. Supp. 2d 582, 591 (D. Md. 2013) (citing Hill v. PeopleSoft USA, Inc., 412 F.3d 540 (4th Cir.
2005)). Further, “the presumption in favor of arbitration does not apply to questions of an arbitration
provision’s validity, rather than its scope.” Id. at 593 (quoting Noohi v. Toll Brothers, Inc., 708 F.3d 599,
611 n.6 (4th Cir. 2013)). “Courts apply ‘ordinary state-law principles that govern the formation of
contracts when assessing whether the parties agreed to arbitrate a matter.” Galloway v. Santander
Consumer USA, Inc., No. CCB-13-3240, 2014 WL 4384641, at *2 (D. Md. Sept. 3, 2014) (quoting Noohi,
708 F.3d at 607 (internal quotation marks and citations omitted)). Additionally, “generally applicable
contract defenses, such as fraud, duress, [and] unconscionability, may be applied to invalidate’ the
arbitration policy.” Mould v. NJG Food Serv. Inc., 986 F. Supp. 2d 674, 678 (D. Md. 2013) (quoting
Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687 (1996)). Owen insists that the Arbitration Provision
is not a valid contract and, in any event, is unconscionable. Pl.’s Opp’n 4, 8. Owen v. Cbre, Inc., Case No.:
PWG-16-773, at *4.5 (D. Md. Dec. 2, 2016).


It is here that discovery is necessary as the business and contractual relationship between the

respondent in arbitration (Macys) had with the AAA. The contract between the two parties where the

above-mentioned respondent was allowed to arbitrate with its contract under the AAA umbrella. The

Macy’s contract was rarely upheld by Macys and what the liability or the obligations of AAA to do so are

not transparent. It is also unsure if this Macy’s contract was a contract or an advertising document due

to the employee handbook disclaimer      —   this is in need of discovery. Clearly, if the AAA had a contract

with Macy’s and the contract is unenforceable, then AAA is liable for fraud.

                                                                                                  25 Page of 36
Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 26 of 31 PageID #: 26




The plaintiff also mentions non-performance because under the FAA, an arbitrator can be held

accountable for equitable relief for both misconduct and non-performance. Because the AAA wants the

same consideration as an arbitrator, they must be held to the same legal guidelines for relief when they

fail and become part of the non-performance and misconduct. If we can use both the terms arbitrator

meaning also arbitration agency, then they are equally responsible for equitable relief as per the FAA.




Also, other considerations include when the contract with AAA was null and void. Was it when the

arbitrator broke his contract with AAA to be an unbiased arbitrator? Was it when AAA broke the rules

and allowed Macy’s to break the law? Was it when the plaintiff spoke to the assistant to the president

and they were both rule-breakers? Is AAA’s contract even valid in the first place? It is here we will

momentarily review WV State contract laws for further clarification for this court.




Because the plaintiff was duped into believing that all parties had to adhere to the same standards

and the rules were universal for all, she claims unwariness as per the following:

       Board of Ed. v. W. Harley Millei Inc., 160 W. Va. 473 (W. Va. 1977) provides “It is presumed that
       an arbitration provision in a written contract was bargained for and that arbitration was
       intended to be the exclusive means of resolving disputes arising under the contract;
       however, where a party alleges that the arbitration provision was unconscionable or was
       thrust upon him because he was unwary and taken advantage oj or that the contract was
       one of adhesion, the question of whether an arbitration provision was bargained for and valid
       is a matter of law for the court to determine by reference to the entire contract, the nature
       of the contracting parties, and the nature of the undertakings covered by the contract.”


Again, we have false representations as per the AAA literature and the Macy’s Plan Document.

       “230 W Va. 678; “Where one person induces another to enter into a contract by false
       representations which he is in a situation to know, and which it is his duty to know, are untrue,
       he, in contemplation of law, does know statements to be untrue, and consequently they are
       held to be fraudulent, and the person injured has a remedy for the loss sustained by an action

                                                                                                26 Page of 36
Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 27 of 31 PageID #: 27



       for damages. It is not indispensable to a recovery that the defendant actually knew them to be
        false. Syl. pt. 1, Horton v. Tyree, 104W. Va 238, 1395.E. 737 (1927).”



When the AAA knew their contract with the plaintiff excuses them for mistakes or errors, the same was

not true for the plaintiff when she inadvertently broke the rule of speaking to another individual within

AAA who never told the plaintiff she was breaking the rules. Moreover:, AAA, Macys and the arbitrator

had no responsibility to uphold their bargains making this a one-way contract which was unenforceable.


        Mountain State Coil. v. Holsinger 742 S.E.2d 94 (W. Va. 2013) The Court may declare any
        agreement unconscionable and unenforceable, “if the court as a matter of law finds: (a) The
        agreement or transaction to have been unconscionable at the time it was made, or to have
        been induced by unconscionable conduct, or (b) Any              ...   part of the agreement to have been
        unconscionable at the time it was made.” W.Va.Code §                  46A—2—121(1).”


From the contract laws cited in the State of West Virginia, it is clear that the AAA was not in compliance

with even the most basic tenets of WV contract laws. Thus, AAA breached its contract which under

further scrutiny in discovery, may be an illegal document as was the Macy’s Plan used with the AAA.




                                               V. ARBITRAL IMMUNITY


“Arbitral immunity refers to the immunity that is extended to an arbitrator for acts arising out of the

scope of their arbitral functions.     ...   Arbitral immunity is the keystone of the arbitration system and

should not be overturned. Arbitral immunity is necessary for finality of arbitrators’ decisions.”
                                                                                      5




However it is here that we must discuss the wording of this law. The AAA does not act in a judicial or




This is a standard definition corn mon ly used. Retrieved from https://definitions.uslegal.com/a/arbitral-immu nity/
t5
                                                                                                          27 Page of 36
Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 28 of 31 PageID #: 28



quasi-judicial capacity. They failed in case administration. If AAA makes no awards, is not part of the

decision making for an award and is not present at the hearing, how is it they should be covered by

arbitral 1mm unity? Agreeably, while arbitrators need immunity so they can render an award, it is not

clear the amount of 1mm unity granted to AAA is legal. AAA does not render an award, nor do they act

as arbitrators the vast majority of the time in any manner Judges, lawyers and arbitrators have some

repercussions for acting badly, yet there seem to be absolutely none forAAA, a corporation.




As stated, arbitral immunity is not necessarily absolute although it appears that way for the AAA, but

not arbitrators, lawyers or judges. For example, if a lawyer, judge or arbitrator falsely advertise his or

her services, they are legally liable in the courts. If a lawyer, judge or arbitrator breach their duties, they

are legally liable. If a lawyer defames a person intentionally, they are legally liable. If this plaintiff

unintentionally broke the rules, she is liable. This is an outrage and the courts should see it as such.



The plaintiff also wishes to challenge the notion that arbitrators act as judges. In a sense they do     —   in a

quasi-judicial capacity. An arbitrator under AAA is a contracted employee who serves for monetary

reasons. However, they are able to make decisions that are unfair and unfounded with little to chance

of appeal or reparation.



Howevei is erroneous to think that if a contracted employee (arbitrator) fails to produce on their

contract and in fact is breaking the law, the arbitration agency is not somewhat culpable especially when

they have full-knowledge of this (especially when considering the arbitration as a contractual

16 This law-breaking by the respondent and the arbitrator were done with full knowledge
arrangement).



See Page
6
‘
                                                                                                   28 Page of 36
 Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 29 of 31 PageID #: 29



of the AAA and should renderAAA equally as responsible as the arbitrator. It was not hidden but brought

up via numerous emails that both the AAA and the respondent had broken the law and their respective

contracts.

While there is immunity in the choice of an arbitrator nothing says that if the AAA fails to recuse a biased

and unethical arbitrator, they are immune. In essence, they have allowed law-breaking to occur under

their watch, and have allowed a paid consultant to violate his or her contract.



Should AAA be granted immunity when this they are a party to illegal actions? Lawyers, judges and

arbitrators are not, but a commercial corporation is under arbitration. For example, if a judge or lawyer

is party to a breached contract, extreme bias and law breaking as well as the rules of the (court) contract,

that judge is accountable to take some action or reparation. If not, that judge is liable for sanctions

including disbarment. An arbitrator (lawyer) can also be disbarred, sanctioned and/or sued. But an

arbitration agency (a corporation) has zero liability.



Arbitral immunity did not apply in the case where the State Attorney General of Minnesota broke the

National Arbitration Forum veil and filed a class action for consumer fraud. She succeeded in

overcoming arbitral immunity (In re Nat. Arbitration Forum Trade Practices Litigation, Civil No. 09-1939

(PAM/JSM) (D. Minn. Apr. 12, 2010). She was able to break the shell, and found horrible fraud and abuse.



Arbitration has done nothing except create a very unequal two-tier system of justice one for the “haves”
                                                                                         —




and unfair arbitration proceedings for the “have nots.” It is a fairly well-known fact amongst lawyers in

this state that they refuse to take arbitration cases, where for them, it is better than for a pro se plaintiff

in an arbitration dispute simply because their case management teams appear far superior. The plaintiff

had a lesser trained team that did not understand or uphold the basics of the contract or understand

                                                                                                   29 Page of 36
 Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 30 of 31 PageID #: 30



the laws.

For all these reasons above, this plaintiff asks that the court to strongly consider the new filing of this

case as it can show merit and claims under which arbitral immunity should be void. Arbitration

associations should not be allowed immunity when they break the law before entering into an

agreement or after arbitration contracts are null and void. That is unconstitutional in nature as it implies

that AAA can enjoy immunity provided to no other citizen       —   including judges, arbitrators or lawyers.

They cannot be sanctioned before a State Bar, disbarred, or sued. How can this be?




                                                  RELIEF


This plaintiff is seeking relief for her additional costs of proceeding with this case, and relief for her

emotional and mental distress, which has been significant. Her civil damages are set at more than

$75,000.00 Or Q             Uj            ticL o2eV ‘
                                                    \z{-
                                                    4          n’-.i


To the best of my knowIedge)the above is absolutely true and accurate.




Christina M. Vogt                                            Date

PRO SE Plaintiff



            CocO)




                                                                                                 30 Page of 36
Case 3:19-cv-00156-GMG-RWT Document 1 Filed 09/19/19 Page 31 of 31 PageID #: 31



                                    CERTIFICATION OF SERVICE



Registered Agent of Service

CORPORATION SERVICE COMPANY

209 WEST WASHINGTON STREET

CHARLESTON, WV 25302




American Arbitration Association Corporate Address:

120 Broadway, New York, NY 10271




                                                                      31 Page of 36
